                   Case 3:16-md-02741-VC Document 3189 Filed 03/26/19 Page 1 of 3



  2001 M STREET NW                                                                         WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                        ___
WASHINGTON, DC 20036
                                                                                          A LIMITED LIABILITY PARTNERSHIP




                                                March 26, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:   In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC

    Dear Judge Chhabria:

            Monsanto respectfully submits the following objections to the revised Phase 2 jury
    instructions set forth in PTO 135 and the final verdict form set forth in PTO 137.

            Instruction No. 11: Monsanto objects to the absence of any description of the particular
    theory of design defect liability that Plaintiff intends to pursue. To this date, Plaintiff has failed to
    articulate or commit to a valid design defect theory, and it would be improper for the jury to find
    Monsanto liable for a design defect that Plaintiff has failed to even identify, let alone prove.
    Plaintiff should have to present, prior to closing arguments, the theory that he intends to pursue,
    and at minimum, the third element of the design defect instruction should be revised to incorporate
    that theory. Based on the representations made so far in this litigation, the third element should
    either read:

    “That the Roundup used by Mr. Hardeman did not perform as safely as an ordinary consumer
    would have expected it to perform when used or misused in an intended or reasonably foreseeable
    way because it should never have been sold to residential users” or

    “That the Roundup used by Mr. Hardeman did not perform as safely as an ordinary consumer
    would have expected it to perform when used or misused in an intended or reasonably foreseeable
    way because the label did not contain a warning about the risk of NHL.”

           Instruction No. 15: Monsanto submits that the last two sentences of the third paragraph
    should be consolidated to read: “If you find liability, the parties have stipulated that the amount of
    economic damages is $200,967.10, and you will be asked to determine what amount of non-
    economic damages should be awarded.” This revision makes clear that the jury should not award
    non-economic damages automatically.
        Case 3:16-md-02741-VC Document 3189 Filed 03/26/19 Page 2 of 3



      Verdict Form: On Question 4, Monsanto objects to including the stipulated amount of
economic damages on the verdict form. At the charge conference, the parties agreed that the
amount should not be included:

       THE COURT: And then you wanted -- in light of the way we’ve changed the
       instructions, are you okay with keeping the number in on past economic loss?
       MR. KILARU: I actually think part of my proposal to put it in the instructions was
       to take it out of here for the reasons of suggestiveness. I mean, I think they will use
       these things side by side. So if they get to this question on the form, they can go to
       the instruction; but I think having it on the form we think is a little suggestive that
       they should get there.
       THE COURT: What happens if they award $1 million in economic damages?
       MR. KILARU: I think we stipulated to the amount of economic damages, so it
       would get reduced to 200,000, whatever the number is.
       THE COURT: Okay. That’s fine. Any objection?
       MS. MOORE: No, Your Honor.
       THE COURT: Okay.

Tr. 2675:12-2676:5. As the parties discussed, including the amount may suggest to jurors that
they should reach the issue of damages, and is unnecessary in light of the Court’s reference to
Instruction No. 15, which incorporates the stipulated amount.

        Pursuant to PTO 135, Monsanto understands that all other substantive objections to the
instructions and verdict form, including Monsanto’s submission that none of Plaintiff’s claims
should go to the jury, are preserved.

                                                       Respectfully submitted,

                                                       /s/ Brian L. Stekloff___________

                                                       Brian L. Stekloff (pro hac vice)
                                                       (bstekloff@wilkinsonwalsh.com)
                                                       Tamarra Matthews Johnson (pro hac vice)
                                                       (tmatthewsjohnson@wilkinsonwalsh.com)
                                                       Rakesh Kilaru (pro hac vice)
                                                       (rkilaru@wilkinsonwalsh.com)
                                                       WILKINSON WALSH + ESKOVITZ LLP
                                                       2001 M St. NW, 10th Floor
                                                       Washington, DC 20036
                                                       Tel: 202-847-4030
                                                       Fax: 202-847-4005



Cc: Counsel of Record (via ECF)




                                                 2
        Case 3:16-md-02741-VC Document 3189 Filed 03/26/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 26th day of March 2019, a copy of the foregoing was

filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.



                                                    /s/ Brian L. Stekloff___________




                                                3
